DETAILED ACTION

Claims status
In response to the amendment filed on 03/03/2022, claims 1, 3-13, 14, and 16-23 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-13, 14, and 16-23 are found to be allowable. Claims 1, 3-13, 14, and 16-23 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method performed by a communication device, the method comprising: transmitting, to a user equipment (UE), a radio resource control (RRC) signal or activation downlink control information (DCI) signal for semi-persistent scheduling (SPS) or configured grant (CG) transmission configuration; and transmitting, to the UE, a physical layer control signal comprising an indication of one or more parameters for SPS or CG transmission, wherein the one or more parameters comprise at least one of a modulation and coding scheme (MCS) and a frequency resource allocation, a value of the MCS value being sent in a modulation and coding scheme field in the RRC or the activation DCI to determine a modulation order and a target code rate based on a predefined table from a plurality of predefined tables, wherein selecting the predefined table from the plurality of predefined tables is determined based on the MCS value in the RRC and activation DCI signal.” in combination with other claim limitations as specified in claims 1, 3-13, 14, and 16-23.
With respect to claim 1, the closest prior art “Ying” teaches the method of communicating RRC message for semi-static resource allocation or SPS scheduling for RRC activation and UL transmission. Ying further teaches the process of using parameters including MCS in the SPS resources that needed scheduling with the PDCCH for SPS activation. Another closest prior art “Kim et al.” further teaches the system having multiple UEs. Neither Ying nor Kim nor in combination teaches the method having a value of the MCS value being sent in a modulation and coding scheme field in the RRC or the activation DCI to determine a modulation order and a target code rate based on a predefined table from a plurality of predefined tables, wherein selecting the predefined table from the plurality of predefined tables is determined based on the MCS value in the RRC and activation DCI signal.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-13, 14, and 16-23 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416